AO 247 (Rev. NCE 3/19) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                      Eastern District of North Carolina


                    United States of America
                               v.                         )
                  Keith Tarvarus Lesane
                                                          )
                                                          )                    Case No: 7:99-CR-3-1H
                                                          )                    USM No: 19573-056
Date of Original Judgment:              February 20, 2001 )
Date of Previous Amended Judgment: November 10, 2014 )                         Laura Wasco
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney

                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                          PURSUANT TO 18 U.S.C. § 3582(c)(1)(B)
         Upon motion of ✔ the defendant          the Director of the Bureau of Prisons       the court under 18 U.S.C.
§ 3582(c)(1)(B) for a modification of an imposed term of imprisonment to the extent otherwise expressly permitted by
statute and as provided by Section 404 of the First Step Act of 2018, and having considered such motion, and
taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,

IT IS ORDERED that the motion is:
              DENIED.        ✔ GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in

the last judgment issued) of   N/A                     months is reduced to N/A                                  .
                                             (Complete Parts I and II of Page 2 when motion is granted)

The term of supervised release is reduced to 4 years.



   Defendant is eligible for a sentence reduction under section 404 of the First Step Act. He has completed his 170 months term of imprisonment and
   began supervised release on September 12, 2018. Other than one positive drug screen, he has been an excellent supervisee. He has had an
   excellent attitude, is polite and cooperative, has completed substance abuse treatment, and has paid his financial obligations. The government does
   not oppose a reduction in his term of supervised release from 5 years to 4 years. Having considered the 3553(a) factors as well as his post
   sentencing conduct, the court finds a reduction of the supervised release term is appropriate in this case.




If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (10) days for administrative purposes of releasing the defendant.
Except as otherwise provided, all provisions of the judgment(s) dated February 20, 2001, and November 10, 2014,
shall remain in effect. IT IS SO ORDERED.

                     3/16/2021
Order Date:
                                                                                                       Judge’s signature


Effective Date:                                                      Malcolm J. Howard         Senior U.S. District Judge
                     (if different from order date)                                                Printed name and title



                       Case 7:99-cr-00003-H Document 166 Filed 03/16/21 Page 1 of 1
